946 F.2d 901
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Hilario Marin PEREDA-CARRERA, Defendant-Appellant.
No. 91-2124.
United States Court of Appeals, Tenth Circuit.
Oct. 22, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
This is a direct appeal from the imposition of a sentence of eighteen months upon a plea of guilty to one count of transporting illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(B).   The case has been submitted on the briefs by the parties.


2
Defendant's only argument is that the inclusion of his prior conviction for the same crime in the determination of his offense level and criminal history category, coupled with the sentence at the top of the guideline range, is an improper application of the guidelines resulting in a "multiple counting."   Defendant makes this contention despite our previous rejection of the same argument in  United States v. Florentino, 922 F.2d 1443 (10th Cir.1990).   Defendant's failure to distinguish, or even cite, Florentino makes the argument specious and the appeal meritless.


3
AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3